Citation Nr: 0211921	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-12 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
herniation with degenerative joint disease of the lumbar 
spine, to include secondary to the service-connected right 
knee disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active service from August 1959 to August 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1999 rating decision of the Fargo, 
North Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for a 
right knee disorder; and denied service connection for lumbar 
disc herniation with degenerative joint disease of the lumbar 
spine, secondary to the service-connected right knee 
disorder; and an October 2001 rating decision which denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  The 
veteran perfected appeals on these issues in June 2000 and 
June 2002.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in June 2000.  In a December 2000 decision, 
the hearing officer granted a 20 percent rating for the 
veteran's right knee disorder, and continued the denial of 
service connection for the lumbar disc herniation with 
degenerative joint disease of the lumbar spine, secondary to 
the service-connected right knee disorder.  In a statement 
received in January 2001, the veteran indicated that he was 
satisfied with the 20 percent rating for his right knee 
disorder and wished to withdraw his appeal with regard to 
this issue.  As such, this issue is no longer in appellate 
status and will not be addressed in this decision.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  Lumbar disc herniation with degenerative joint disease of 
the lumbar spine was not manifested during service or for 
many years following separation from service, and is not 
causally or etiologically related to his service-connected 
right knee disability.  

3.  The veteran is not precluded from performing all forms of 
substantially gainful employment solely as a result of his 
service-connected right knee disability.  



CONCLUSIONS OF LAW

1.  Lumbar disc herniation with degenerative joint disease of 
the lumbar spine was not incurred in or aggravated during 
service, may not be presumed to have been so incurred and is 
not proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.16 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter - Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminated the statutory and 
judicial requirement that a claim be well-grounded.  The VCAA 
also redefined the obligations of VA with respect to its duty 
to assist claimants in the development of their claims, thus 
superceding the decision of the Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999) 
(withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000)), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

In addition to eliminating the well groundedness requirement, 
the VCAA revised VA's obligations in two other significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These amendments became effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

Since the VCAA eliminates the "gatekeeping" function in the 
VA claims process imposed by the standard for a well-grounded 
claim, see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. 
Cir. 2000), the Board is of the opinion that the VCAA and its 
implementing regulations are more favorable to the veteran.  
Holliday v. Principi, 14 Vet. App. 280 (2001); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply).  Hence, the VCAA will be applied to the 
veteran's claims.  


Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103).  

A review of the August 1999, December 2000, October 2001, and 
March 2002 rating actions, the March 2000 and April 2002 
Statements of the Case, and the December 2000, October 2001, 
March 2002 and April 2002 Supplemental Statements of the Case 
in the veteran's appeal discloses that all applicable laws 
and regulations, and reasons or bases for the RO's 
determination have been provided to the veteran and his 
representative during the appeal process.  These documents 
also referenced the evidence that was considered in 
conjunction with the RO's determinations.  

In an April 2001 letter, the RO advised the veteran of the 
VCAA, and requested that he identify any outstanding evidence 
that should be considered with his claims.  He was provided a 
VA Form 21-4142, Request for Release of Medical Information, 
so that records from the Lake Regional Healthcare 
Corporation, and the Fergus Falls Medical Group could be 
requested on his behalf.  An enclosure advised him that VA 
would obtain his VA treatment records; however, it was his 
responsibility to submit private medical records and other 
evidence in support of the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) ("Both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.")  The 
Board concludes that under the circumstances presented in 
this case, the veteran has been accorded ample notice as 
required by the VCAA.  


Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (now codified at 38 U.S.C.A. § 5103A).  The 
veteran's VA outpatient and hospitalization records have been 
obtained.  Letters were sent to the treatment providers 
identified by the veteran and private medical evidence has 
been associated with the file.  Medical reports from the 
veteran's claim for Social Security disability have also been 
included with the file; and he was afforded the opportunity 
to present oral testimony at a personal hearing before a 
hearing officer at the RO in June 2000.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  A review of the file reveals that 
the veteran was afforded examinations in July 1999 and April 
2000.  The reports from these examinations have been included 
with the file.  

The veteran and his accredited representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claims.  Accordingly, for the reasons and 
bases expressed above, the Board concludes that the 
requirement of the VCAA pertaining to VA's duty to assist the 
veteran in the development of his claims has been met.  
Consequently, the Board finds that no useful purpose would be 
served in remanding this matter to the RO for more 
development.  As the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  Service connection may be granted when 
certain chronic diseases, such as arthritis, are manifested 
to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448.  

The Board observes that the veteran does not contend, nor 
does the record on appeal demonstrate, that his lumbar disc 
herniation with degenerative joint disease of the lumbar 
spine had its onset during his period of military service, or 
that it was manifest within one year of his discharge.  
Hence, service connection on a direct or presumptive basis is 
not warranted.  The veteran asserts that his back disability 
is proximately due to his service-connected right knee 
disorder.  He has asserted that he was shoveling snow in 
November 1998, when his right knee buckled.  He fell and 
sustained an injury to his back that was subsequently 
diagnosed as a herniated disc.  As such, the Board's 
discussion will focus on the veteran's claim of entitlement 
to service connection for this disability on a secondary 
basis.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  The benefit-of-the-doubt 
provision only applies, however, where there is an 
approximate balance of positive and negative evidence.  
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001).  

Private records from the Carlson Chiropractic Group, dated 
from February 1997 to April 1999, show that the veteran was 
seen for complaints of low back pain.  In a clinical record 
from the Fergus Falls Medical Group, P.A., dated November 16, 
1998, the veteran was seen by P.J.L, M.D (Dr. L.).  He 
reported that he had been shoveling snow recently, and 
perhaps was working a little bit too hard.  Two days later, 
he experienced the onset of rather significant back and 
buttock pain which radiated all the way down his left leg to 
the dorsum of the foot.  He was extremely uncomfortable.  An 
MRI was scheduled.  In a subsequent clinical record dated 
November 17, 1998, the veteran was seen by D.J.S., M.D., (Dr. 
S), for a follow-up appointment.  The veteran related that he 
had been shoveling snow on Saturday and later noticed severe 
pain in his lower back.  The pain radiated into the buttock, 
around the thigh and down to the foot.  An MRI showed a 
herniated disc at L3-4.  On December 11, 1998, he was seen by 
D.A.A., M.D. (Dr. A), for complaints of foot problems.  It 
was noted that he had diabetes and a recent herniated disk 
problem.  

In a March 2000 letter, Dr. S. stated that the veteran 
injured his back on November 14, 1998, while shoveling snow.  
He wrote that "the person who did the evaluation was not 
aware that the reason [the veteran] hurt his back was because 
his knee buckled causing a jarring sensation in his lower 
back . . . ."  Dr. S. concluded that since the veteran's 
knee was related to service, the back problem would be 
secondary to the knee problem.  

In a follow-up letter, dated in November 2001, Dr. S., 
indicated that the veteran stated that his knee buckled while 
he was shoveling in November 1998 and he injured his back.  
He concluded that it was very likely that the veteran's back 
injury was related to his knee problem.  

At a VA examination in July 1999, the veteran was diagnosed 
with degenerative disc disease at L3-S1 with disc herniation 
at L3-4.  The examiner reviewed the veteran's claims folder 
and concluded that the disc herniation occurred as a result 
of shoveling snow, and was unrelated to his right knee 
disorder.  

The veteran was afforded an additional VA examination in 
April 2000.  After a thorough examination and a review of the 
claims folder, the physician also concluded that the 
veteran's lumbar disc herniation occurred after he was 
shoveling snow and was not associated with a buckling episode 
of his right knee.  He noted that the veteran had been 
treated for low back pain in July, August and September 1998 
at the Carlson Chiropractic Group.  In October 1998, his 
right knee buckled but he did not fall.  His back pain became 
more severe.  However, he continued treatment and had been 
doing well.  The physician stated that the veteran had a 10-
year history of low back pain, and he was observed to have a 
normal gait pattern in 1998.  Based on the clinical evidence 
of record, he concluded that there was no causal relationship 
between the spinal degenerative disease with herniation and 
the right knee disability.  

In analyzing the merits of the claim, the Board finds that 
service connection for lumbar disc herniation with 
degenerative joint disease of the lumbar spine must be 
denied.  The law is clear that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 
Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332. 229 (1995).  

In this regard, the Board finds that the evidence which 
weighs against the veteran's claim is more probative than 
that which supports the claim.  Specifically, the VA 
examiners' opinions were based on a complete review of the 
veteran's claims file and his clinical history.  In contrast, 
Dr. S.'s opinions were based on the history provided by the 
veteran that his knee buckled while shoveling snow; a history 
that is not supported by the contemporaneous evidence in the 
file.  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  See also, Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  When the veteran was initially 
diagnosed with the herniated disc, he only reported that he 
had been shoveling snow.  He did not mention that he fell and 
he did not mention that his knee buckled.  He also did not 
report such an incident in his follow-up appointment with Dr. 
S.  The Board finds the veteran's statements made during the 
course of medical treatment at the time the initial incident 
occurred to be more credible than contradictory statements 
made in connection with a subsequent claim for monetary 
benefits.  Hence, the opinions provided by Dr. S. are less 
probative than the opinions provided by the VA examiners.  

The veteran has testified at a personal hearing before a 
hearing officer at the RO in June 2000 that he had constant 
pain in his right knee and that it often buckled.  If he 
walked any distance, he would experience pain and swelling; 
and he walked with a limp.  He explained that he was 
shoveling snow when his knee buckled.  He came down towards a 
railing near some stairs and landed across the last step.  He 
asserted that he had explained the circumstances of the 
incident at the time of his initial treatment, and he 
believed that the herniated disc resulted from this fall.  
The Board points out, however, that the veteran is not a 
medical professional and does not have the requisite medical 
expertise needed to provide a competent opinion regarding the 
etiology of a back disorder.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu, supra.  Furthermore, 
as discussed above, his subsequent statement regarding the 
incident are contradicted by the contemporaneous evidence of 
record.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his lumbar disc herniation with degenerative joint 
disease of the lumbar spine is related to his service-
connected right knee disorder.  Alemany, supra.  Hence, the 
benefit-of-the-doubt provision does not apply.  Ferguson, 
supra.  Accordingly, the Board concludes that the claim for 
secondary service connection for lumbar disc herniation with 
degenerative joint disease of the lumbar spine must be 
denied.  38 C.F.R. § 3.310(a); Baldwin, supra.


III.  Total Disability Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341. 

The veteran's only service-connected disability is his right 
knee disorder which is currently rated 20 percent disabling.  
As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  In such an instance, the question then becomes 
whether the veteran's service-connected disability precludes 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions (which include 
diabetes mellitus and a herniated disc with degenerative 
joint disease of the lumbar spine), the evidence of record 
does not support the veteran's claim that his service-
connected right knee disability, standing alone, prevents him 
from working.  In his July 2000 application for 
unemployability benefits, the veteran reported that he was 
self-employed in antique tractor restoration, and he had to 
dissolve his business in January 1998 because of his right 
knee disability.  However, in a July 1998 Social Security 
Disability determination, the disabilities considered in 
conjunction with the veteran's award of benefits were 
osteoarthrosis and allied disorders, as well as diabetes 
mellitus.  Additionally, in an April 1999 letter from a VA 
Vocational Rehabilitation and Counseling Officer, it was 
concluded that the veteran's service-connected and non-
service connected disabilities contributed in a significant 
way to the veteran's inability to seek, hold, or pursue 
employment or rehabilitation services leading to successful 
employment.  

In short, the record does not establish that the veteran's 
service-connected disability alone prevents him from working.  
Van Hoose, supra.  Although his service-connected right knee 
disorder may interfere somewhat with working, and may require 
him to engage in sedentary work, it has not been shown that 
this disability has rendered him unemployable.  Hence, the 
Board concludes that a total rating based on individual 
unemployability, including on an extraschedular basis, is not 
warranted.  


ORDER

Service connection for lumbar disc herniation with 
degenerative joint disease of the lumbar spine, to include 
secondary to the service-connected right knee disorder, is 
denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

